,'27/2021 17:05 FAX



                                                                                                        09/28/2021



                                                                                                    Case Number: DA 21-0390




                      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                DA 21-W )

                                                 ******
                                                                                       FILED
                                                                                        SEP 2 8 2021
        RANDY LAEDEKE, and,
                                                                                      Bowen Greenwood
        DARLA PItENN, for                                                           Clerk of Supreme Court
                                                                                       Statw of Montana
        THE ESTATE OF LILA M. LAEDEKE,                             ORDER

         Plaintiff Appellee,

                        -vs-                               GRANTING APPELLANT'S
                                                           UNOPPOSED MOTION FOR
         BILLINGS CLINIC,                                    EXTENSION OF TIME
                                                            TO FILE OPENING BRIEF
                        Defendant Appellant.

                                               * * * * *


                Appellant has filed an unopposed motion for a 30 day exten.sion of time frorn

         September 27, 2021 to October 27, 2021 to file Appellant's Opening Brief in the abc \•e-
        entitled case. Appellant's brief is now due September 27, 2021.
                IT IS HEREBY ORDERED THAT Appellant's motion for an extension of time is

         GRANTED AND APPELLANT and shall file and serve his opening brief on or becore
         October 27, 2021.



                Dated this 20 1- day of September,Etc
                                                   2021.